LEGG MASON GLOBAL ASSET MANAGEMENT TRUST FORM OF MULTIPLE CLASS PLAN MULTIPLE CLASS PLAN, dated as of November 6, 2009, as amended [May 29], 2010, of Legg Mason Global Asset Management Trust, a Maryland business trust (the "Trust"), with respect to each of its series whether now existing or hereafter established (collectively, the "Funds"). WITNESSETH: WHEREAS, the Trust is engaged in business as an open-end management investment company and is registered under the Investment Company Act of 1940, as amended (collectively with the rules and regulations promulgated thereunder, the "1940 Act"); and WHEREAS, the shares of beneficial interest of the Trust (the "Shares") are divided into separate series and may be divided into one or more separate classes; WHEREAS, the Trust desires to adopt this Multiple Class Plan (the "Plan") on behalf of the Funds as a plan pursuant to Rule 18f-3 in order that the Funds may issue multiple classes of Shares; WHEREAS, the Board of Trustees of the Trust, in considering whether the Trust should adopt and implement this Plan, has evaluated such information and considered such pertinent factors as it deemed necessary to undertake an informed evaluation of this Plan and determination as to whether this Plan should be adopted and implemented, and has determined that the adoption and implementation of this Plan, including the expense allocation contemplated herein, are in the best interests of each class of Shares individually, as well as the best interests of each Fund; NOW THEREFORE, the Trust hereby adopts this Plan pursuant to Rule 18f-3 under the 1940 Act, on the following terms and conditions: 1.The Funds may issue Shares in one or more classes (each, a "Class" and collectively, the "Classes").Shares so issued will have the rights and preferences set forth in the Designation of Classes and the Trust's then current registration statement relating to the Funds. 2.Class A shares of a Fund may be exchanged for or acquired through an exchange of Class A shares of any other fund distributed by Legg Mason Investor Services, LLC (“LMIS”) whose prospectus permits such exchanges. Class C shares of a Fund may be exchanged for or acquired through an exchange of Class C shares of any other fund sold by LMIS whose prospectus permits such exchanges. Class FI shares of a Fund may be exchanged for or acquired through an exchange of Class FI shares of any other fund sold by LMIS whose prospectus permits such exchanges, provided that the investor and the exchange meet the eligibility criteria of that class of that fund. Class IS shares of a Fund may be exchanged for or acquired through an exchange of Class IS shares of any other fund sold by LMIS whose prospectus permits such exchanges, provided that the investor and the exchange meet the eligibility criteria of that class of that fund. Class I shares of a Fund may be exchanged for or acquired through an exchange of Class I shares of any other fund sold by LMIS whose prospectus permits such exchanges, provided that the investor and the exchange meet the eligibility criteria of that class of that fund. 1 of 2 Class R shares of a Fund may be exchanged for or acquired through an exchange of Class R shares of any other fund sold by LMIS whose prospectus permits such exchanges, provided that the investor and the exchange meet the eligibility criteria of that class of that fund. Class R1 shares of a Fund may be exchanged for or acquired through an exchange of Class R1 shares of any other fund sold by LMIS whose prospectus permits such exchanges, provided that the investor and the exchange meet the eligibility criteria of that class of that fund. 3.
